Opinion by
Judge Pryor :
The right to a change of venue had been waived by reason of the continuance of the cause at a former term, and we are not disposed *101to adjudge that the court had no discretion on the subject, after the appellant had voluntarily consented that no change of venue would be applied for, in order to obtain a continuance. The plaintiff had the right, at any time prior to a decision thereon, to withdraw his motion for a new trial. This could not have prejudiced the appellant, as it not only had the opportunity, but did, in fact, make a similar motion by its counsel, the overruling of which by the court below is now complained of. Sec. hi, Code of Practice, expressly provides that claims arising from injury to person and property may be united in the same action.

W. W. Tice, for appellant.


R. K. Williams, for appellee.

There was no error in the instructions given. Judgment affirmed.